The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 14, 2015

                                      No. 04-14-00557-CR

                                  Shamar Jerrell JOHNSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6088
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       The State’s brief was originally due to be filed on December 12, 2015. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to January
12, 2015. On January 13, 2015, the State filed a motion requesting an additional extension of
time to file the brief until February 12, 2015, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL
BE GRANTED. The State’s brief must be filed by February 12, 2015.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court